Citation Nr: 0904768	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed for the 
claim of entitlement to service connection for hearing loss. 

2.  Whether a timely substantive appeal was filed for the 
claim of entitlement to service connection for tinnitus. 

3.  Whether a timely substantive appeal was filed for the 
claim of entitlement to service connection for respiratory 
problems. 

4.  Whether a timely substantive appeal was filed for the 
claim of entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1966 
to July 1969 and also had service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  The RO notified the Veteran on March 31, 2005, that 
service connection for hearing loss, tinnitus, a respiratory 
disorder, and PTSD was denied.  

2.  The Veteran filed a timely notice of disagreement with 
the March 2005 denial on August 4, 2005, and the RO mailed a 
statement of the case regarding these issues to the Veteran 
on January 12, 2006.  

3.  The Veteran submitted a substantive appeal (VA Form 9, 
Appeal to Board of Veterans' Appeals), which was received by 
the RO on June 16, 2006.  

4.  The Veteran did not file a substantive appeal to the RO 
within one year of March 31, 2005, and he did not submit a 
request for extension of time for filing a substantive appeal 
prior to the expiration of the time limit for filing the 
appeal.  


CONCLUSIONS OF LAW

1.  The Veteran did not timely appeal the issue of 
entitlement to service connection for hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305, 20.306 (2008).  

2.  The Veteran did not timely appeal the issue of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305, 20.306 (2008).  

3.  The Veteran did not timely appeal the issue of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305, 20.306 (2008).  

4.  The Veteran did not timely appeal the issue of 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 20.306 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the issue of 
whether the Veteran filed a timely substantive appeal.  The 
VCAA redefines VA's duty to assist, and enhances the duty to 
notify claimants about the information and evidence necessary 
to substantiate a claim.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issues of 
whether the Veteran filed a timely substantive appeal.

Instead, the threshold question that the Board must resolve 
is whether the Veteran entered a timely substantive appeal 
following the March 2005 rating decision.  If the Veteran did 
not file a timely substantive appeal, then the appeal fails 
for want of jurisdiction.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA. See 38 U.S.C.A. § 5108.  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.   

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  See 38 C.F.R. § 20.305. 
38 C.F.R. § 20.306 lists the legal holidays.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

The RO notified the Veteran on March 31, 2005, that service 
connection for hearing loss, tinnitus, a respiratory 
disorder, and PTSD was denied.  The Veteran filed a timely 
notice of disagreement with the March 2005 denial on August 
4, 2005, and the RO mailed a statement of the case regarding 
these issues to the Veteran on January 12, 2006.  In a cover 
letter accompanying the statement of the case the RO stated:

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
Board of Veteran' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions.......You must file your 
appeal with this office within 60 days from the 
date of this letter or within the remainder, if 
any, of the one-year period from the date of the 
letter notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more 
time to file your appeal, you should request more 
time before the time limit for filing your appeal 
expires.  

The Veteran submitted a substantive appeal (VA Form 9, Appeal 
to Board of Veterans' Appeals), which was received by the RO 
on June 16, 2006.  Attached with that form was an April 26, 
2006 letter from The United States Court of Appeals for 
Veterans Claims (Court) to the Veteran which was noted to be 
in response to correspondence received by the Court on March 
24, 2006.  The Veteran was informed that the Court was not a 
part of VA, does not have access to VA records and does not 
oversee VA operations generally.  The Veteran was informed 
that he did not currently have claim before the Court and 
that he should redirect his inquiry to the regional office or 
the Board.  The Form 9 was returned to the Veteran with that 
letter.  

The Veteran contends that his Form 9 was timely filed since 
it was received at the Court within one year of the March 31, 
2005 notice of the denial (March 24, 2006) and that a County 
service representative gave him the address in Washington to 
send in his Form 9.  He argues that the substantive appeal 
was not untimely since it was received by the Court prior to 
March 31, 2006 and he has also reported that the form was 
sent in directly by a service officer in Lamar County to the 
Court (See, VA Form 21-4138 dated in December 2006).  The 
American Legion representative has stated that the 
information sent to the Veteran was confusing.  

In a September 2007 VA Report of Contact, a VA employee 
stated that she contacted the County Veteran Service Officer 
who indicated that  he had not seen or heard anything from 
the Veteran in a couple of years, and was not familiar with 
the status of the case.  He denied sending anything to the 
Court for the Veteran, and that if any information was sent 
to the Court, it was sent by the Veteran or someone else.  

The Veteran testified at a hearing before the undersigned in 
January 2009 that he was given the address of the Court by a 
County service representative and was instructed that he 
should send his substantive appeal there.  

As noted, the Veteran did not file a substantive appeal with 
the RO within one year of March 31, 2005, and he did not 
submit a request for extension of time for filing a 
substantive appeal prior to the expiration of the time limit 
for filing the appeal.  As outlined above, the Veteran was 
mailed the statement of the case on January 12, 2006.  He did 
not submit additional evidence that required the issuance of 
a supplemental statement of the case.  The Veteran did not 
make a request for an extension of the deadline for 
submitting his substantive appeal.  The substantive appeal 
was received by VA on June 16, 2006.  As the substantive 
appeal was submitted over 60 days after the statement of the 
case was issued and over a year after the rating decision was 
issued, it was not timely filed.  The Board can find no basis 
on which to find that the substantive appeal was timely.  In 
view of the foregoing, the Board finds that the Veteran did 
not timely file a substantive appeal and the March 2005 
rating decision is final.

The Board has reviewed the RO's notices in this matter to see 
if they were confusing or misleading, as alleged.  The Board 
finds, however, that the RO's correspondences were clear, and 
even a liberal reading of the RO's cover letter, cited above, 
would not lead a reasonable person to the conclusion that the 
substantive appeal could be filed anywhere except at the RO.  
The Veteran was informed by the RO in correspondences that if 
he had questions or needed help he should contact the RO.  
The address and telephone numbers were provided.  (See 
letters of October 2004, December 2004 and January 2006).  

The Board acknowledges the appellant's contentions that his 
appeal was mailed to the Court by a service representative, 
or in the alternative he was given the wrong address by a 
service representative and mailed it to the Court himself, 
and that it was timely received there.  While the form was 
received by the Court within the timeframe necessary to 
perfect the appeal, as the Court noted, it is a separate and 
distinct entity from VA and receipt there cannot constitute 
receipt by VA.  As to the contention that the form was so 
mailed by a County representative (his representative from 
The American Legion as denied sending the form to the Court; 
See, VA Report of Contact dated in September 2007), the 
County service representative was contacted by VA and has 
denied such action or any contact with the Veteran in a 
couple of years.  And the April 2006 letter from the Court to 
the Veteran noted that it was returning his letter that he 
sent to the Court.  While it is regrettable if the appellant 
may have had the form mailed incorrectly by a service 
representative or if he was given the incorrect address by a 
service representative, which is not conceded, and was misled 
into thinking the form was properly mailed and timely filed, 
such error would not create any legal right to benefits where 
such benefits are otherwise precluded.  See Shields v. Brown, 
8 Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (erroneous advice by government 
employee, [though here a service representative, not a 
government employee], is not a basis for legal entitlement to 
the benefit sought).  

The Veteran has also testified that he has sleeping problems 
and his wife reported that the Veteran has trouble 
understanding.  She reported that there is a lot of 
confusion.  She testified that she and the Veteran went to 
see the County service officer who gave them the address to 
send the appeal.  She reported that they were misdirected as 
to where to send the appeal.  While it is unfortunate the 
Veteran may not have understood how or where to file an 
appeal, the Board notes that he had a representative with The 
American Legion to assist him and as noted above was told on 
several occasions by the RO that he could contact that 
facility if he needed help.  Moreover, the United States 
Court of Appeals for Veterans Claims, citing to an opinion 
from the United States Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Thus, even if the Veteran may have 
not known where to file his appeal, he was necessarily 
charged with knowledge of the process, which was clearly set 
out in the cover letter he received with his statement of the 
case.  

In conclusion, the record shows that the Veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the Veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the appeal is denied and the Board is currently 
without jurisdiction to consider the underlying service 
connection claim.  


ORDER

A timely substantive appeal was not filed for the claim of 
entitlement to service connection for hearing loss, and the 
issue is dismissed. 

A timely substantive appeal was not filed for the claim of 
entitlement to service connection for tinnitus, and the issue 
is dismissed. 

A timely substantive appeal was not filed for the claim of 
entitlement to service connection for respiratory problems, 
and the issue is dismissed. 

A timely substantive appeal was not filed for the claim of 
entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD), and the 
issue is dismissed.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


